Case: 1:20-cv-04699 Document #: 11-18 Filed: 08/27/20 Page 1 of 3 PageID #:209




                         EXHIBIT 17
 Case: 1:20-cv-04699 Document #: 11-18 Filed: 08/27/20 Page 2 of 3 PageID #:210




From: Weibell, Tony <aweibell@wsgr.com>
Sent: Wednesday, August 26, 2020 2:40 PM
To: Ekwan E. Rhow <erhow@birdmarella.com>; Katrina Carroll <kcarroll@carlsonlynch.com>; Jon
Jagher <jjagher@fklmlaw.com>
Cc: Kowalk, Curtis <ckowalk@wsgr.com>; Benyamin, Ryan <rbenyamin@wsgr.com>; Steuer, David
<DSteuer@wsgr.com>; Jih, Victor <vjih@wsgr.com>
Subject: [EXTERNAL] RE: Demand Letter

Hi Ekwan,

I am responding just to you and also to Katrina and Jon, as I understand that you speak for those
who are interested in the emergency motion you describe below, and that Katrina and Jon have
coordinated communications with the remaining counsel in the MDL. I also understand there are
talks that are ongoing that may impact some of these issues, but wanted to get you a response in
writing to your email while we wait to see the outcome of those talks. I will use a bulleted list for
convenience:

         Regarding the emergency nature of the motion, there is no emergency. The Aug. 6 and Aug.
         14 orders do not required spoliation of evidence, only transfer of ownership, such that all
         data, along with the duty to preserve, would be transferred to any acquiring entity who will
         continue to comply with litigation document preservation obligations.
         Regarding the request to meet and confer about the settlement, that is what we have been
  Case: 1:20-cv-04699 Document #: 11-18 Filed: 08/27/20 Page 3 of 3 PageID #:211


          doing with you in many hours of phone calls and other communications this past week,
          which are still ongoing.
          Regarding any other items in the CMO that you are concerned about, our positions were
          stated in the Aug. 21 filing with the Court. If you would like to confer on any of those
          points, we are happy to do so.

Thanks,

Tony
___________________________________




Anthony J Weibell | Partner | Wilson Sonsini Goodrich & Rosati
650 Page Mill Road | Palo Alto, CA 94304-1050 | direct: 650.354.4134 | aweibell@wsgr.com
